Order entered September 6, 2013




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-12-01678-CR

                         CHARLES RICHARD VANDIVER, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F12-56764-M

                                           ORDER
        The Court REINSTATES the appeal.

        On August 22, 2013, we ordered the trial court to make findings regarding appellant’s

brief had not been filed. On September 4, 2013, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeal, we VACATE the August

22, 2013 order requiring findings.

        We GRANT the September 4, 2013 extension motion and ORDER appellant’s brief

filed as of the date of this order.


                                                     /s/   DAVID EVANS
                                                           JUSTICE